Citation Nr: 0319664	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  97-25 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of a neck injury.

2.  Entitlement to an increased (compensable) evaluation for 
gastritis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel





REMAND

The veteran had active service from August 1, 1972 to 
November 21, 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Board developed this case for additional evidence in 
March 2002.  A determination has been made that additional 
development is necessary in the current appeal.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  Please notify the veteran of the VCAA 
in writing, informing him of VA's 
obligations to him under the law with 
respect to the issue listed on the title 
page of this action.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act and the implementing 
regulations are fully complied with and 
satisfied. 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  Thereafter, 
the RO should review the claims files and 
ensure that the above development has 
been conducted and completed in full. 
Then, the RO should undertake any further 
actions required to comply with the VCAA.

2.  After completion of the above, the RO 
should readjudicate the issues on appeal 
considering the evidence of record, 
including the March 2003 VA examination 
report, the Social Security 
Administration records, and the other 
evidence submitted after the October 2000 
supplemental statement of the case.  The 
RO should consider whether the old and 
amended versions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 are applicable to 
the veteran's evaluation of residuals of 
a neck injury.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 67 Fed. Reg. 
54345-54349 (August 22, 2002), to be 
codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the appropriate time period to 
respond before the claims files are 
returned to the Board for further 
appellate consideration.  All issues 
properly in appellate status should be 
returned to the Board at the same time.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 







to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




